Citation Nr: 1036803	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-14 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction 
(ED), secondary to service-connected spine disabilities.

2.  Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.

3.  Entitlement to service connection for hypertension as 
secondary to service-connected spine disabilities.

4.  Entitlement to an increased rating for postoperative lumbar 
laminectomy, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issue of service connection for hypertension as secondary to 
service-connected spine disabilities and an increased rating for 
postoperative lumbar laminectomy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's ED is etiologically related to his service-
connected spine disabilities and results in loss of use of a 
creative organ.


CONCLUSIONS OF LAW

1.  ED is proximately due to service-connected spine 
disabilities.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.310(a) (2006).  

2.  The criteria for special monthly compensation based on loss 
of use of a creative organ are met.  38 U.S.C.A. §§ 1114(k), 
1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(1) (2009).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  There must be medical evidence of 
a current disability; evidence of a service-connected disability; 
and medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

With regard to the matter of establishing service connection for 
a disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims ("the Court") has held that there 
must be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Additionally, when 
aggravation of a nonservice-connected disability is proximately 
due to or the result of a service connected condition, such 
disability shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted above, 
addressed the subject of the granting of service connection for 
the aggravation of a nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the regulation 
provides that:

Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before 
the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. Part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) 
(2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen decision, 
the regulatory amendment effectively resulted in a change in the 
law.  This analysis is not correct.  Rather, the overall 
intention of the amendment to 38 C.F.R. § 3.310(b) was to 
implement the Allen decision, the amended 38 C.F.R. § 3.310(b) 
clearly institutes additional evidentiary requirements that must 
be satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. 52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, ultimately, 
it is the Veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity, and that it 
is not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may be 
conceded, and these restrictions appear to have no basis in the 
Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to the 
effective date of the revised regulation (October 10, 2006).  As 
such, the Board finds that the prior version of the regulation is 
more advantageous to the Veteran and should be applied.  When a 
regulation changes and the former version is more favorable, VA 
can apply the earlier version of the regulation for the period 
prior to, and after, the effective date of the change.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
competent evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin.  

Initially, the Board notes that the Veteran is service-connected 
for, in pertinent part, postoperative lumbar laminectomy, rated 
as 20 percent disabling, and status post anterior discectomy and 
fusion at C4-5 and C5-6 with pain and radiculopathy, rated as 60 
percent disabling.  The Veteran maintains that his spine 
disabilities, which result in pain, have caused ED.  

In November 2004, the Veteran's treating private physician, 
Timothy A. Holt, M.D., indicated that the Veteran suffers from ED 
and that this problems was due to his continued lumbar pain and 
his depression (which the physician attributed to his chronic 
pain syndrome).  

In February 2005, the Veteran was afforded a VA examination.  The 
VA examiner also concluded that the Veteran suffered from ED.  
This examiner provided an opinion that the etiology was 
mulitfactorial, including as due to a history of smoking, 
medication for depression, hypertension medication, as well as 
his history of laminectomies.  

The Veteran has submitted treatise evidence which indicates that 
certain medications, diseases (including hypertension), 
neurological dysfunction, and other factors such as stress can 
cause ED.  

In sum, the Veteran has several risk factors for developing ED.  
Both the private and VA physician concluded that the Veteran's 
spine disabilities play an etiological role.  While they may not 
be the exclusive cause, they are in fact included as causes of 
his ED.  The treatise evidence generally supports that pain and 
stress can be causative factors.  As such, secondary service 
connection is warranted.  


Special Monthly Compensation

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1), special 
monthly compensation may be paid for loss of use of a creative 
organ.  Loss of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or ovaries or other creative organ.  The General 
Counsel has provided an opinion that special monthly compensation 
is awarded for either anatomical loss or loss of use of a 
creative organ.  This opinion indicates that "the purpose" of 
special monthly compensation for loss or loss of use of a 
creative organ "is to account for psychological factors as well 
as the loss of physical integrity."  VAOPGCPREC 93-90; VAOPGCPREC 
5-89 (citations omitted).

In this case, the competent evidence, both the medical records 
and lay statements of the Veteran and his wife, establishes that 
the Veteran has ED.  The Board has determined that the ED is 
service-connected per above.  While the Veteran does not have 
anatomical loss of a creative organ, the Board finds that he has 
loss of use of a creative organ.  The Board finds the evidence 
supports entitlement to special monthly compensation based on 
loss of use of a creative organ.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for ED, secondary to service-
connected spine disabilities is granted.  

Entitlement to special monthly compensation (SMC) for loss of use 
of a creative organ, is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that the Veteran is afforded every possible 
consideration.

The Veteran contends that he has hypertension due to the 
medications that he takes for his service-connected spine 
disabilities and due to the pain caused by those disabilities.  
In support of his claim, he has submitted treatise evidence which 
substantiates the assertion that medications and pain can cause 
hypertension.  However, these articles are not specific to the 
Veteran's case.  The Veteran was afforded a VA examination in 
February 2005.  That examiner concluded that there was no causal 
relationship between hypertension and lumbar or cervical spine 
conditions.  However, the specific assertions advanced by the 
Veteran were not addressed and no opinion was provided regarding 
the question of aggravation.  As such, the Board finds that the 
Veteran should be afforded another VA examination to address 
these matters.  

The Veteran recently submitted evidence that he has undergone 
further lumbar surgery in December 2007.  The Veteran has not 
been examined since his surgery as the last examination was 
conducted in 2005.  As such, he should also be afforded another 
VA spine examination.  Any recent treatment records should also 
be obtained.

Finally, additional relevant evidence was associated with the 
claims folder after the issuance of the most recent October 2007 
supplemental statement of the case (SSOC).  Remand is warranted 
for the issuance of an additional SSOC.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and 
non-VA medical care providers that have 
treated him for his low back disorder and 
hypertension since January 2007.  Make 
arrangements to obtain all records that he 
adequately identifies. 

2.  Thereafter, schedule the Veteran for a 
VA cardiovascular examination.  The claims 
file must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  All indicated tests and 
studies should be performed.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current hypertension 
disability is proximately due to, or the 
result of, the service-connected spine 
disabilities, including the use of 
medication and the impact of pain due to 
those disabilities.  

The examiner should also provide an opinion 
as to whether it is more likely than not, 
less likely than not, or at least as likely 
as not, that any current hypertension 
disability is permanently aggravated by the 
Veteran's service-connected spine 
disabilities, including the use of 
medication and the impact of pain due to 
those disabilities.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The Veteran should be afforded a VA 
spine examination.  The claims file must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  All 
indicated tests and studies should be 
performed.  

The examiner should identify and describe 
in detail all residuals attributable to the 
Veteran's service- connected postoperative 
lumbar laminectomy.

The examiner should identify any orthopedic 
and neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.

The examiner should conduct range of motion 
testing of the lumbar spine.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the lumbar spine is used repeatedly.  All 
limitation of function must be identified. 
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

With regard to any neurological disability 
resulting from the service-connected 
disability, the specific nerve(s) affected 
should be specified, together with the 
degree of paralysis caused by service-
connected disability.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The AMC should review the medical 
opinions obtained above to ensure that the 
remand directives have been accomplished.  
If all questions posed are not answered or 
sufficiently answered, AMC should return 
the case to the examiner(s) for completion 
of the inquiry.

5.  Finally, the AMC should readjudicate the 
claims on appeal in light of all of the evidence 
of record.  If any issue remains denied, the 
Veteran should be provided with a supplemental 
statement of the case as to any issue remaining 
on appeal, and afforded a reasonable period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


